Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2003

Mahramas v. Bristol Hotel Mgmt
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1029




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Mahramas v. Bristol Hotel Mgmt" (2003). 2003 Decisions. Paper 70.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/70


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                       No. 03-1029
                      ____________

          TAMMY S. MAHRAM AS, an individual

                             Appellant

                             v.

       BRISTOL HOTEL MANAGEMENT CORP.,
       a Corporation; d/b/a HOLIDAY INN SELECT
                 UNIVERSITY CENTER
                 ____________________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                (Dist. Court No. 01-cv-02281)
       District Court Judge: Hon. Donetta W. Ambrose


         Submitted Under Third Circuit LAR 34.1(a)
                     October 23, 2003

   Before: ALITO, FUENTES and BECKER, Circuit Judges

             (Opinion Filed: December 8, 2003)

                ______________________

                OPINION OF THE COURT
                ______________________
ALITO, Circuit Judge:

       This is an appeal from a District Court order granting summary judgment for the

Bristol Hotel Management Corp. (“the Hotel”) in a case alleging employment

discrimination and retaliation, in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq. (“Title VII”), and the Pennsylvania Human Relations Act, 43 Pa.

Stat. § 951 et seq. (“PHRA”).

       After a thorough analysis of the summary judgment record, the District Court

concluded that Ms. Mahramas’ claim of discriminatory discharge failed because Ms.

Mahramas failed to establish a prima facie case. Specifically, the Court held that Ms.

Mahramas failed to establish she was terminated under circumstances giving rise to an

inference of discrimination. In addition, the Court concluded that she failed to establish

that the Hotel’s reasons for dismissing her were pretextual. Although Ms. Mahramas

contests these holdings on appeal, we agree with the District Court and therefore affirm

the order of the District Court regarding the claim of gender discrimination for essentially

the reasons given in the District Court’s Opinion and Order.

       The District Court likewise rejected the plaintiff’s claim of retaliatory discharge,

because Ms. Mahramas failed to establish her prima facie case. Specifically, the Court

held that Ms. Mahramas failed to establish a causal link between the activities she

identified as protected and her termination. We agree with this analysis and therefore

affirm this aspect of the District Court’s order for essentially the reasons set out in the



                                              -2-
District Court’s Opinion and Order.

       We have considered all of the appellant’s arguments, but we conclude that the

order of the District Court should be affirmed.


TO THE CLERK OF THE COURT:

       Kindly file the foregoing Opinion.




                                                  /s/ Samuel A. Alito, Jr.
                                                  Circuit Judge




                                            -3-